
	
		I
		112th CONGRESS
		1st Session
		H. R. 2162
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Dold (for
			 himself, Mr. Quigley,
			 Mr. Lipinski,
			 Mr. Schilling,
			 Mr. Gardner,
			 Mr. Hultgren,
			 Mr. Costello,
			 Mr. Roskam,
			 Mr. Walsh of Illinois,
			 Mr. Kinzinger of Illinois,
			 Mr. Schock, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to deny retirement
		  benefits accrued by an individual as a Member of Congress if such individual is
		  convicted of certain offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Integrity and Pension
			 Forfeiture Act of 2011.
		2.FindingsThe Congress finds that—
			(1)Members of
			 Congress pledge to uphold the Constitution and the laws of the United
			 States;
			(2)Members of
			 Congress and other elected Government officials are elected to serve in, and
			 pledge to uphold, the public trust;
			(3)a
			 breach of the public trust by a Member of Congress or other elected Government
			 official is a serious offense that should have serious consequences; and
			(4)taxpayers should
			 not pay for the congressional retirement benefits of present or former Members
			 of Congress who have been convicted of a felony committed while serving as an
			 elected Government official.
			3.Application to
			 other elected officials and criminal offenses
			(a)Application to
			 other elected officials
				(1)Civil Service
			 Retirement SystemSection 8332(o)(2)(A) of title 5, United States
			 Code, is amended—
					(A)in clause (i), by
			 inserting , the President, the Vice President, or an elected official of
			 a State or local government after Member; and
					(B)in clause (ii), by
			 inserting , the President, the Vice President, or an elected official of
			 a State or local government after Member.
					(2)Federal
			 Employees Retirement SystemSection 8411(l)(2) of title 5, United
			 States Code, is amended—
					(A)in subparagraph
			 (A), by inserting , the President, the Vice President, or an elected
			 official of a State or local government after Member;
			 and
					(B)in subparagraph
			 (B), by inserting , the President, the Vice President, or an elected
			 official of a State or local government after
			 Member.
					(b)Criminal
			 offensesSection
			 8332(o)(2)(B) of title 5, United States Code, is amended to read as
			 follows:
				
					(B)An offense
				described in this subparagraph is only the following, and only to the extent
				that the offense is a felony:
						(i)An
				offense under section 201 of title 18 (relating to bribery of public officials
				and witnesses).
						(ii)An offense under
				section 203 of title 18 (relating to compensation to Member of Congress,
				officers, and others in matters affecting the Government).
						(iii)An offense under
				section 204 of title 18 (relating to practice in the United States Court of
				Federal Claims or the United States Court of Appeals for the Federal Circuit by
				Member of Congress).
						(iv)An offense under
				section 219 of title 18 (relating to officers and employees acting as agents of
				foreign principals).
						(v)An
				offense under section 286 of title 18 (relating to conspiracy to defraud the
				Government with respect to claims).
						(vi)An offense under
				section 287 of title 18 (relating to false, fictitious or fraudulent
				claims).
						(vii)An offense under
				section 597 of title 18 (relating to expenditures to influence voting).
						(viii)An offense
				under section 599 of title 18 (relating to promise of appointment by
				candidate).
						(ix)An offense under
				section 602 of title 18 (relating to solicitation of political
				contributions).
						(x)An
				offense under section 606 of title 18 (relating to intimidation to secure
				political contributions).
						(xi)An offense under
				section 607 of title 18 (relating to place of solicitation).
						(xii)An offense under
				section 641 of title 18 (relating to public money, property or records).
						(xiii)An offense
				under section 666 of title 18 (relating to theft or bribery concerning programs
				receiving Federal funds).
						(xiv)An offense under
				section 1001 of title 18 (relating to statements or entries generally).
						(xv)An offense under
				section 1341 of title 18 (relating to frauds and swindles, including as part of
				a scheme to deprive citizens of honest services thereby).
						(xvi)An offense under
				section 1343 of title 18 (relating to fraud by wire, radio, or television,
				including as part of a scheme to deprive citizens of honest services
				thereby).
						(xvii)An offense
				under section 1503 of title 18 (relating to influencing or injuring officer or
				juror).
						(xviii)An offense
				under section 1505 of title 18 (relating to obstruction of proceedings before
				departments, agencies, and committees).
						(xix)An offense under
				section 1512 of title 18 (relating to tampering with a witness, victim, or an
				informant).
						(xx)An offense under
				section 1951 of title 18 (relating to interference with commerce by threats of
				violence).
						(xxi)An offense under
				section 1952 of title 18 (relating to interstate and foreign travel or
				transportation in aid of racketeering enterprises).
						(xxii)An offense
				under section 1956 of title 18 (relating to laundering of monetary
				instruments).
						(xxiii)An offense
				under section 1957 of title 18 (relating to engaging in monetary transactions
				in property derived from specified unlawful activity).
						(xxiv)An offense
				under chapter 96 of title 18 (relating to racketeer influenced and corrupt
				organizations).
						(xxv)An offense under
				section 7201 of the Internal Revenue Code of 1986 (relating to attempt to evade
				or defeat tax).
						(xxvi)An offense
				under section 104(a) of the Foreign Corrupt Practices Act of 1977 (15 U.S.C.
				78dd–2(a)) (relating to prohibited foreign trade practices by domestic
				concerns).
						(xxvii)An offense
				under section 371 of title 18 (relating to conspiracy to commit offense or to
				defraud United States), to the extent of any conspiracy to commit an act which
				constitutes—
							(I)an offense under
				clause (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi),
				(xii), (xiii), (xiv), (xv), (xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxii),
				(xiii), (xiv), (xv), (xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxii),
				(xxiii), (xxiv), (xxv), or (xxvi); or
							(II)an offense under
				section 207 of title 18 (relating to restrictions on former officers,
				employees, and elected officials of the executive and legislative
				branches).
							(xxviii)Perjury
				committed under section 1621 of title 18 in falsely denying the commission of
				an act which constitutes—
							(I)an offense under
				clause (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi),
				(xii), (xiii), (xiv), (xv), (xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxii),
				(xxiii), (xxiv), (xxv), or (xxvi); or
							(II)an offense under
				clause (xxvii), to the extent provided in such clause.
							(xxix)Subornation of
				perjury committed under section 1622 of title 18 in connection with the false
				denial or false testimony of another individual as specified in clause
				(xxviii).
						.
			
